Title: To James Madison from Charles Goodrich and Others, 13 February 1813
From: Goodrich, Charles
To: Madison, James


Boston 13 Feby 1813.
The Subscribers Citizens of the United States residing in the Commonwealth of Massachusetts beg leave
Most respectfully to represent
That during the present War they have been captured on the high seas by the forces of the enemy while your petitioners were employed on services useful to their country either on board Merchantmen or private armed vessels of war and after being carried into Halifax were liberated on parole & suffered to return to the United States. The obligation of this parole prohibits them from engaging in any expedition against the enemy, their habits & profession have been mostly confined to maratime affairs and as a state of war prevents the commerce of the Country from being carried on in other vessels than Letters of Marque they are deprived the means of subsistance for themselves or their families.
While your petitioners were detained at Halifax they were allowed one shilling & eight pence Currency by the British Government for their support which ceased when they were sent home on parole and the Commissary of Prisoners for this District, alledging that he has no orders refuses to continue the allowance. Thus their situation is worse than if they had never received a parole.
Your Petitioners are sensible that by the chance of war they became prisoners to the Enemy, of which misfortune they do not mean to complain, but as the same chance has thrown an equal number of Englishmen into the power of the U. S they do most respectfully beg leave to urge that measures may be taken for the exchange of one for the other that they may be restored to the service of their Country & to the means of providing subsistence for those who depend on them for support.
Your Petitioners cannot forbear calling to the attention of the President that while by the terms of their parole which Honor forbids them to violate, they are kept in a state of expensive inaction, Englishmen captured by the forces of the U S & sent to Halifax are immediately impressed into the service of His Britanic Majesty & no injury is felt by the enemy on account of a delay in the regular exchange.
The misfortune of being kept out of employ is to all the petitioners serious, to many it is ruin! Their fate is deeply discouraging to their fellow citizens who would otherwise be anxious to take an active part against the common enemy.
Your Petitioners do therefore most Earnestly beseech your Excellency that measures may be taken to restore them to their liberty & that while they are prisoners on parole they may receive that moderate allowance which was given to them in the prisons of the enemy. And as in duty bound will ever pray

Charles Goodrich
[and eighteen others]

